DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

As per claims 1-20, specifically with respect to the independent claims, the prior art of record fails to teach the combination of claimed features. Specifically, as already previously outlined in the parent application (15/397103), the prior art of record fails to teach or adequately suggest the feature of (v) upon a failure to validate a simulated result, cause a control command threat alert signal to be transmitted and for the control command to be discarded without being provided to the controller of the industrial asset control system, in combination with the other claimed features and or limitations as claimed. This distinction between the pending claims and the prior art formed the basis for the indication of allowable subject matter with respect to the parent (15/397103), and therefore, also forms the basis for the indication of allowable subject matter with respect to the instant claims as well as the instant claims are commensurate in scope as the patented claims that were derived from 15/397103.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD D HARTMAN JR whose telephone number is (571)272-3684.  The examiner can normally be reached on M-F 8:30 - 4:30 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fennema can be reached on (571) 272-2748.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see:

https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONALD D HARTMAN JR/Primary Patent Examiner, Art Unit 2119                                                                                                                                                                                                        February 13, 2021
/RDH/